Gayleen S. Todd
                                                                      2116 Juniper Trail
                                                                      Round Rock, Tx
                                                                      78664


Jeffrey D. Kyle
Clerk
Court ofAppeals
Third District of Texas                                              ^RECEIVEDN
P.O. Box 12547
                                                                         MAY 1 8 2015
Austin, Tx. 78711
                                                                       TWRD COURT OFAPPEA18,
                                                                      S, JEFFREY D.KYLE /
court of appeals number:      03-14-00386-CR
trial court case number:      13-08168-3



                                      May 6, 2015


Dear Mr. Kyle,

        I have received your letter to me regarding my affidavit of indigence. The only
information stated in this letter is that my motion and affidavit was dismissed by the
court, which I find extremely lacking.
        I hereby respectfully demand to know WHO dismissed it, WHY it was dismissed,
WHAT that actually means, and what code, rule, law, or anything else, provides the
grounds for this so-called "dismissal".
       I await a satisfactory explanation,
       I will not and cannot defend myself in court without the entire transcript and
record that is my due process right to have by law and is required by law for this court to
provide to me because I am unable to pay for the procurement of it myself.

                                                       Sincerely,




                                                        Gayleen S. Todd
    <   O   «Z




    w   o a
    3   tt S




                     *4
                          N


                 ^ 410
                 4




—